Interim Decision #1460

MATTER

OF

Law

In Section 245 Proceedings
A-8939220

Decided by District Director April 7, 1965
Adjustment of status under section 245, Immigration and Nationality Act, as
amended, is denied an alien WOO, pursuant to section 203(a) (1) (B) of the
Act, derived first preference classification through her husband but who is no
longer entitled thereto since a bona fide husband-wife relationship has not
existed since at least July 8, 1964, when an interlocutory decree of divorce
was granted her husband.

Discussion: On February 2, 1965 subject's application for status
as permanent resident was denied on the ground that an immigrant
visa was not immediately available to her, she being no longer entitled to derivative first preference classification through her hus'band by reason of an interlocutory decree of divorce granted to him
upon her default. On March 22, 1965 the applicant filed the instant
motion for reconsideration urging that the interlocutory decree of
divorce did not terminate ,the marriage; that that would only occur
at the time a final decree was entered; that until then she remained

the wife entitled to derivative first preference classification thiough
her husband; and, therefore, that her application for permanent
residence status should be granted as the first preference portion of
the Korean quota was immediately available. In the alternative, she
requested that action in the case be deferred until the decree of divorce becomes final.
The applicant, native and citizen of Korea by birth there on
March 20, 1938, was admitted to the United States as a temporary
student on September 30, 1953 and remained in lawful status until
April 18, 1962 on which date her third period of practical training
expired. Her application for permanent resident status was filed on
January 30, 1963.
The applicant's husband, Mr. Young Lew, the subject of Service
file AS 956 238, a native and citizen of Korea by reason of birth

148

Interim Decision #1460
there on January 9, 1932, was admitted, to the United Sta.0• en
March 10, 1955 as a student and remained in that status until April
12, 1962 when his third period of practical training expired. He
married the applicant in the United States on August 20, 1960 of
which marriage one child was born in the United States on December
14, 1961. A petition seeking first preference classification for the
husband NM's filed June 22, 1962,. approved September 12, 1962, and
was the basis for the grant of permanent resident status to the husband on April 8, 1963 pursuant to an application filed by him.
Under section 203(a) (1) (B) of the Immigration and Nationality
Act, the applicant became .entitied to first preference classification'
under her appropriate qucita as the spouse of in immigrant who was
found eligible for such classification.
The instant record includes a certified 'copy of an interlocutory
judgment of divorce by default dated July 8, 1964 adjudging that
the husband is entitled: to a divorce from the applicant; that when
one year shall have expired after the entry of the interlocutory judgment a final judgment dissolving the marriage be entered.
A study of the provisions of the Immigration and Nationality Act
and the legislative hisfory leading to its enactment clearly evidences
a congressional desire to retain and unite family relationships To ac-:
complish this objective, nonquota or preference quota cl assification is
accorded the spouse, child, parent, son, daughter, brother or sister of
designated "United States citizens or immigrants (sections 101(a) (27)
and 203 of the Immigration and Nationality Act). The Congress in
slated, however, that the claimed relationship exist -right up to the
time that permanent status was acquired (section.. 205(d) of the
Immigration and Nationality Act).
Since the objeotive of the Congress was the preservation of the
family unit, the 'Congress could only have intended to confer the
quota•benefit where the bona fide relationship existed in fact as wallas in law. That a lawful marriage alone was not within the congressional contemplation is evidenced by -section 101(a) (35) of the
Immigration and Nationality Act which provides that the terms
"spouse, "Wife", or "husband", do not include a spouse, wife, or
husband by reasons of any marriage ceremony where the contracting
parties• thereto were not physically present in the presence Of each
other, unless the marriage shall have been thereafter consummated
(Matter of B , 5 L & N. Dec. 698). The alien spouse of such a proxy
unconsummated marriage derives no quota benefit under . the 'immigration law eyen in a situation where the proxy marriage is regarded as a lawful marriage in the place where it was performed
and, therefore, lawful elsewhere.
,

•

—

149

Interim Decision #1460
In Matter of Ai—, 8I. & N. Dec. 217, 218, the Board of Immigration
Appeals, after reviewing judicial decisions, stated the rule to be as
follows:
We believe the rule to be drawn from the eases is that an alien is

314

legally

entitled to receive a nonquota visa as the spouse of a citizen unless a valid
marriage existed when the visa was issued and that even if the marratge is
considered valid in the place where it is performed, it cannot serve as the basis
for• the proper issue of a nonquota visa to a "spouse" of the marriage unless
there is a bona fide husband and wife relationship in existence.

In the instant case the evidence establishes and the applicant concedes that her marriage was the subject of an interlocutory decree
of divorce and that she is not residing in a husband and wife relationship with the person through whom she claims to be entitled to
derivative first preference classification. Although the interlocutory
decree was entered July 8, 1964, the parties thereto have not effected

or evidenced an intention to effect a reconciliation. To the contrary,
on October 28, 1964 Mr. Lew furnished the certified copy of the
interlocutory decree.
It must be concluded, therefore, that at the present time and continuously since at least July 8, 1961, there has been no bona fide husband and wife relationship in existence between the applicant and
Mr. Lew. While under the law of the State of California the marriage between the parties is not finally dissolved until the entry of a
final decree of divorce some time after the expiration of one. year
from the date .of filing of the interlocutory decree, for immigration
, purposes the.inarriage entered into by the applicant, with Mr. Lew
cannot'serve as the basis -for the proper issuance of a visa under the
first preference classification of the quotatto a "spouse" of the marriage absent the existence of a bona Me husband and wife relationship. Such relationship is n.Onexistent in the instant ease. While a
bona fide resumption of the' husband and wife relationship in the
future and prior to the entry of the final decree wouldagain entitle
this applicant to derive fires preference classification, that eventuality is not diapositive of the issue presently 'before this Service for
consideration.
ORDER: It is ordered that the motion for reconsideration be
granted.
It is further ordered that.upon reconsideration no change be made
in the decision of the District Director dated February 2, 1965 denying the application for status as a permanent. resident.

150

